DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s)  1, 3 , 4 and 6 are rejected under 35 U.S.C. 102 (a)(1) and (a)(2) as being anticipated by Fernandes (WO 9417722 A1).
Claim 1. Fernandes  teaches a collection device for collecting an object having an analyte and moisture from a floor surface, the collection device comprising:
a drying part for drying the object 
(Page 3 - the cleaning head 50 and simultaneously drying the floor surface by suction applied to the head 50); 
a suction part for sucking the object dried by the drying part
(Page 3/8- The suction head 50 also includes suction slots which communicate with the suction duct 180 whereby the floor surface may be dried.); and
a storage part for storing the object sucked by the suction part 
(Page 3/8 container 30).
Claim 3. Fernandes teaches the collection device according to claim 1, wherein the drying part comprises a first blowing part which is provided in front of a suction opening for sucking the object and is provided for drying the object by blowing air to the object on the floor surface (Page 3/8- The suction head 50 also includes suction slots which communicate with the suction duct 180 whereby the floor surface may be dried.
Page 7 - a motor/impeller unit 100 which provides a source of suction to draw air through a suction duct 180 and into an air/liquid separator and valve assembly 20.)

Claim 4. Fernandes teaches the collection device according to claim 3, wherein the first blowing part doubles as an exhaust part for discharging air sucked together with the object by the suction part
(Page 4 a collection container associated with an air/liquid separator and a suction head whereby liquid is entrained in air flow from such head to the separator, the cleaning head being incorporated in, or separate from, the suction head, so that the appliance is capable of carrying out, simultaneously or sequentially, floor cleaning and floor drying operations or similar operations on other surfaces.
Page 7 - a motor/impeller unit 100 which provides a source of suction to draw air through a suction duct 180 and into an air/liquid separator and valve assembly 20).
Claim 6. Fernandes teaches the collection device according to claim 5, wherein the second blowing part doubles as an exhaust part for discharging air sucked together with the object by the suction part
(Page 6- the separator may include air inlet and air outlet ducts and the connection means may comprise sealing members operative between the respective ducts and corresponding co-operative ducts forming part of the suction passageway.). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fernandes In view of Wright (US 6101671 A).
Claim 2. Fernandes teaches the collection device according to claim 1, but does not specifically disclose wherein the drying part comprises: a storing part for storing a dry adsorbent for drying the object; and a dispersion part for dispersing the dry adsorbent stored in the storing part onto the floor surface.
However, Wright teaches a storing part for storing a dry adsorbent for drying the object; and a dispersion part for dispersing the dry adsorbent stored in the storing part onto the floor surface (Col 4 lines 40-55 e.g. Operation of the wringer handle 52 extends and retracts the sponge 18 and simultaneously turns on and off the suction motor 24 via the switch 30. The wringer handle 52 moves the sponge 18 between three positions. In the extended position illustrated in FIG. 1, the sponge 18 extends in fan like shape beyond a pair of sponge rollers 62 which are mounted on a wringer bracket 74.).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use a storing part for storing a dry adsorbent for drying the object; and a dispersion part for dispersing the dry adsorbent stored in the storing part onto the floor surface as taught by Wright within the system of Fernandes for the purpose of enhancing the collection device to sufficiently absorb all of the object from the floor.

Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fernandes In view of Ziegler (US 20070016328 A1).
Claim 5. Fernandes teaches the collection device according to claim 1, but does not specifically disclose wherein the collection device further comprises a brush provided in a vicinity of a suction opening for sucking the object; and the drying part includes a second blowing part for drying the object attached to the brush by blowing air to the brush.
However, teaches a collection devices which comprises a brush provided in a vicinity of a suction opening for sucking the object; and the drying part includes a second blowing part for drying the object attached to the brush by blowing air to the brush
([0151] the first cleaning zone is a dry vacuum that may operate separate and apart from the wet-cleaning functionality of the robot. Still further, in such a case, the first cleaning zone may be provided with a rotating brush or counter-rotating brushes 
[0205] The impeller 512 provides vacuum for the wet and dry vacuum sections, and a part of the output is split off to provide an air jet to the dry vacuum section. A bifurcator 515 splits a smaller portion of the output air flow off using a rear duct 517b, while most of the output air flow is exhausted via an exhaust duct and muffler.).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use collection devices which comprises a brush provided in a vicinity of a suction opening for sucking the object; and the drying part includes a second blowing part for drying the object attached to the brush by blowing air to the brush as taught by Ziegler within the system of Fernandes for the purpose of enhancing the collection to properly clean the object based on the state matter of the substance.

Claim(s) 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Fernandes In view of Mawer (US 20080217524 A1).
Claim 7. Fernandes teaches the collection device according to claim 1, but does not specifically disclose wherein the collection device further comprises a substance detection part for detecting the analyte from the collected object.
However, Mawer teaches a collection device which comprises a substance detection part for detecting the analyte from the collected object
([0003] IMS detects and identifies known analytes by detecting a signal which is unique for each analyte. IMS measures the drift time of ions through a fluid, such as clean, dry ambient air at atmospheric pressure.
[0038] a suction air flow that draws samples into an inlet 110… An inlet 110 can be configured to provide samples to an analytical device, such as an IMS, housed within a main unit 40 so that the samples can be analyzed.]).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use a collection device which comprises a substance detection part for detecting the analyte from the collected object as taught by Ziegler within the system of Fernandes for the purpose of enhancing the collection device to properly detect and determine which hazardous materials are present on the floor.

Claim 8. Hernandes teaches a detection device, comprising:
a collection device according to claim 1; but does not specifically disclose 
a detection instrument for connecting fluidically to the collection device when the collection device moves to a predetermined position, for acquiring the object stored in the storage part, and for detecting the analyte from the acquired object.
However, Mawer teaches a detection instrument for connecting fluidically to the collection device when the collection device moves to a predetermined position, for acquiring the object stored in the storage part, and for detecting the analyte from the acquired object
([0003] IMS detects and identifies known analytes by detecting a signal which is unique for each analyte.
[0032] a main unit 40 can include a interface 60 for an operator and a handle 70 to facilitate use of a document sampler 10. e.g. predetermined position via operator
[0036] As shown in the example of FIG. 3b, a front portion 50 can include a desorber area 100 and a mesh 102 that is fixed to the front portion 50. E.g. detection instrument).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use a detection instrument for connecting fluidically to the collection device when the collection device moves to a predetermined position, for acquiring the object stored in the storage part, and for detecting the analyte from the acquired object as taught by Mawer within the system of Hernandes for the purpose of enhancing the collection device to collect samples without additional assistance.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS C POINT whose telephone number is (571)270-7510. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 5715724090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUFUS C POINT/Examiner, Art Unit 2689